Citation Nr: 9930325	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  93-19 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant's income for the year 1990 was 
excessive for Section 306 nonservice-connected disability 
pension purposes.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1974 to 
July 1974.

This matter arises from a June 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which held that because the veteran's 
countable income for calendar year 1990 exceeded the maximum 
applicable income limitation, his Section 306 disability 
pension benefits were subject to termination effective 
January 1, 1991.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration. 

Following preliminary review, the Board remanded the case to 
the RO in August 1997 for additional development and 
adjudication.  That was accomplished to the extent possible, 
and the case was returned to the Board for further appellate 
consideration.

In July 1993, the veteran requested waiver of recovery of the 
existing overpayment of Section 306 pension benefits.  That 
issue is not "inextricably intertwined" with the issue now on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Nor is it one which has been developed or certified 
for appeal.  See 38 U.S.C.A. § 7105.  As such, it is referred 
to the RO for further consideration.


FINDINGS OF FACT

1.  The applicable income limitation for a veteran with no 
dependents who was in receipt of Section 306 pension benefits 
during calendar year 1990 was $8,113.  

2.  During calendar year 1990, the veteran's countable income 
for Section 306 pension purposes exceeded $12,000.

3.  The veteran's countable income for 1990 exceeded the 
maximum applicable income limitation for Section 306 pension 
purposes.


CONCLUSION OF LAW

The veteran's countable income was excessive for the receipt 
of Section 306 pension benefits for calendar year 1990.  
38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. §§ 3.26, 
3.260, 3.262, 3.660 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran has 
presented a well-grounded claim.  See 38 U.S.C.A. § 5107(a).  
As such, VA has a duty to assist him in the development of 
his claim.  Id.  In this regard, the Board previously 
remanded the case to the RO in August 1997 for additional 
development and adjudication regarding verification of the 
veteran's countable income for calendar year 1990.  That has 
been accomplished to the extent reasonably possible, and the 
Board is satisfied that VA's duty to assist the veteran has 
been met.  

The veteran's contentions are twofold.  First, he contends 
that VA erred in computing his countable income for Section 
306 pension purposes for calendar year 1990.  In this regard, 
he asserts that he did not earn the income with which he was 
charged, and that he had not been informed of the applicable 
income limitation for the calendar year in question.  
Alternatively, he argues that he had unreimbursed medical 
expenses for calendar year 1990 that have not been used to 
recompute his countable income, and that if this had been 
done, his countable income would have been within the 
applicable income limitation prescribed.  

The Secretary shall pay to each veteran of a period of 
war...pension at the rate prescribed by this section, as 
increased from time to time.  38 U.S.C.A. § 1521.  The 
maximum income limitation for a veteran with no dependents 
receiving Section 306 pension benefits for calendar year 1990 
was $8,113.  Id.  Income will be counted during the calendar 
year in which it is received by a  Section 306 pension 
recipient.  See 38 C.F.R. § 3.260.  In computing a Section 
306 pension recipient's countable income, earnings, Social 
Security benefits, and unemployment benefits shall be 
countable.  See 38 C.F.R. § 3.261(a).  Unreimbursed unusual 
medical expenses will be excluded from the amount of a 
claimant's annual income during the calendar year in which 
paid.  See 38 C.F.R. § 3.262(l).  However, payment of Section 
306 pension may be resumed, if otherwise in order, from the 
date of last payment only if evidence of entitlement is 
received within the calendar year following the calendar year 
for which income was to be reported.  See 38 C.F.R. 
§ 3.661(b)(ii) (1999) (emphasis added).  It is within this 
context that the veteran's appeal must be evaluated.

The veteran certified that he received $8,370 in wages, 
unemployment compensation and interest income during calendar 
year 1990.  He also submitted W-2 Forms for 1990 reflecting 
either his name or his Social Security number, and which 
account for at least an additional $3,748 in countable 
income.  Thus, the veteran's countable income for calendar 
year 1990 was more than $12,100.  This clearly exceeded the 
maximum applicable income limitation of $8,113 for that 
calendar year.  Since then, the veteran has testified at a 
personal hearing that not all of the income reported was 
earned by him.  However, the records challenged by the 
veteran are official in nature, reflect either his given or 
pseudonyms, and in most cases reflect his Social Security 
number.  Thus, the veteran's contention that the records are 
erroneous is without support and self-serving.  
Parenthetically, the veteran's contention that he was not 
aware of the income limitation for Section 306 pension 
benefits for calendar year 1990 is of no consequence.  
Ignorance of the law is no excuse.  The veteran was required 
to accurately report his income from all sources regardless 
of his knowledge of the applicable maximum income limitation.  

Alternatively, the Board notes that the submission by the 
veteran of unusual and unreimbursed medical expenses for 
calendar year 1990 may not now be employed in recomputing his 
countable income for that year.  In this regard, the veteran 
reported no medical expenses for calendar year 1990 on the 
eligibility verification report that he submitted in October 
of that year.  It was not until April 1993 that he submitted 
a long list of claimed unreimbursed medical expenses for 
1990.  Because this is not within the applicable time limit, 
such expenses may not be employed to recompute the veteran's 
countable income for the year at issue.  See 38 C.F.R. 
§ 3.661(b)(ii).  As such, the RO correctly terminated the 
veteran's Section 306 pension benefits January 1, 1991, the 
first day of the year following the year in which the 
increase in income occurred.  See 38 C.F.R. § 3.660(a)(2).  
Under the circumstances, the Board sees no reasonable basis 
upon which to predicate a grant of the benefit sought.  


ORDER

Because the veteran's countable income exceeded the maximum 
applicable Section 306 pension income limitation for calendar 
year 1990, the appeal is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 


